Citation Nr: 1022221	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  04-18 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of right zygomatic fracture.  

2.  Entitlement to a compensable rating for recurrent 
vesicular eruption of the feet.  

3.  Entitlement to a rating in excess of 10 percent for 
sinusitis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter
INTRODUCTION

The Veteran served on active duty from October 1976 to April 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Philadelphia, Pennsylvania, RO.  This case was 
transferred to the RO in Newark, New Jersey.

These claims were previously before the Board and remanded 
for further development in January 2007 and July 2009.  

During the pendency of this appeal the RO issued a February 
2010 rating decision which granted the Veteran a 10 percent 
rating for his right zygomatic fracture with TMJ impairment.  
As the 10 percent rating does not represent the highest 
possible benefit, the issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a rating in excess of 10 percent 
for postoperative residuals of right zygomatic fracture is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The service-connected recurrent vesicular eruption of the 
feet is manifested by dry scaling skin covering less than 
five percent of the whole body and no exposed area, and 
requiring no more than topical therapy during the past 12-
month period.  

2.  The service-connected sinusitis is not shown to be 
manifested by three or more incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for recurrent 
vesicular eruption of the feet are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2009).

2.  . The criteria for an evaluation in excess of 10 percent 
for a sinus disorder are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6513 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements also apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 119-20.  However, VA's 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.  The United States Court of 
Appeals for Veterans Claims (Court) also had held that at a 
minimum, adequate VCAA notice in an increased rating claim 
required that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  
In the latter case, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overturned the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily 
life and that VA provide notice with regard to potential 
diagnostic code criteria (element 2).

Collectively, in a July 2003 pre-rating letter and June 2004, 
January 2007 post-rating letters, the RO provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate his claims for an increased ratings, 
as well as what information and evidence must be submitted by 
him, and what information and evidence would be obtained by 
VA, consistent with the statutory and regulatory requirements 
and the holdings in Dingess and Vazquez-Flores I and II.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (holding that a party alleging defective notice 
has the burden of showing how the defective notice was 
harmful).

The Board also finds that all relevant evidence necessary for 
an equitable resolution of the appeal has been identified and 
obtained, to the extent possible.  The evidence of record 
includes the Veteran's service treatment records, available 
VA and private medical records, and statements from the 
Veteran's representative pertaining to the severity of 
Veteran's disability.  Consistent with the remand 
instructions the Veteran's sinusitis and vesicular eruption 
of the feet disabilities were re-evaluated at a September 
2009 VA examination.  The July 2009 remand instructions asked 
the examiner to take a color photograph of the Veteran's skin 
condition.  The examiner did not take a photograph and noted 
in the examination report that the head, face, and neck were 
not affected.  The RO then issued a February 2010 SSOC.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's prior remand.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  Under these circumstances, the Board concludes that 
the Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.





II.  Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




III.  Analysis

A.  Recurrent vesicular eruption of the feet 

The Veteran's skin condition has been rated under Diagnostic 
Code 7806 as noncompensable.  The revised Diagnostic Code 
7806, effective August 30, 2002, provides ratings for 
dermatitis or eczema.  Dermatitis or eczema is to be rated 
under either the criteria under Diagnostic Code 7806 or to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), depending upon the predominant disability.

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling. Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling. 
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

An August 2003 VA examination report shows that the Veteran 
had a well-circumscribed hyperpigmented scaly patch of the 
left anterior lower extremity with multiple protruding 
varicosities.  There was diffuse scaling maceration of the 
sores of interdigital spaces of the toes and insteps.  There 
was no vesicle, foul odor, or erosion present.  

A November 2003 VA treatment record shows that the Veteran 
complained of dry itchy skin on the feet.  The Veteran 
reported that the skin peels at times and is more severe in 
the winter.  A November 2004 VA treatment note shows that the 
Veteran had mild dermatitis and was ordered to continue 
emollients and compression stockings.  An April 2005 progress 
note shows that the Veteran was prescribed to continue 
outpatient topical creams for his dermatitis.  

A September 2009 VA examination report shows that the Veteran 
had dry skin with intermittent scaling, with odor.  There was 
no apparent cracking of feet but with lichenification of 
hands and feet.  The Veteran's treatment consisted of topical 
treatment but was neither corticosteroid nor an 
immunosuppressive.  The skin of the feet was dry with faint 
scaling.  There was lichenification of the heels and the 
border of the borders of the great toes.  The area was less 
than 5%.  The condition was noted to be constant over the 
last twelve months.  

After viewing the evidence objectively, the Board finds that 
the Veteran's recurrent vesicular eruption of the feet does 
not warrant a compensable rating under DC 7806.  The 
September 2009 examiner noted that the Veteran feet area 
affected was less than 5% of the Veteran's entire body and 
that topical treatment was the only treatment being 
administered.  In this case, the Veteran's bilateral foot 
condition is not compensably ratable at 10 percent or more 
under Diagnostic Code 7806 as there is no evidence of 
dermatitis that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.

B.  Sinusitis

The Veteran's chronic sinusitis is currently rated under 
Diagnostic Code 6513, which provides for maxillary chronic 
sinusitis.  Diagnostic Codes 6510 (pansinusitis), 6511 
(ethmoid sinusitis), 6512 (frontal sinusitis), 6513 
(maxillary sinusitis ), and 6514 (sphenoid sinusitis) are to 
be rated under the General Rating Formula for Sinusitis.  The 
General Rating Formula for Sinusitis provides a 
noncompensable (0 percent) rating for sinusitis that is 
detected by x-ray only.  A 10 percent rating is assigned for 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
assigned for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
Note to the General Rating Formula for Sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97 (2009).

The Veteran contends that his chronic sinusitis warrants a 
higher initial disability rating.

An August 2003 VA examination report shows that the Veteran 
had a congested nasal mucosa, a past history of deviation of 
the nasal septum posteriorly, residual effect of nasal 
surgery.  The larynx and the pharynx were normal and no other 
laryngopharyngeal disease was present.  There was tenderness 
over the sinuses and the Veteran was under full treatment.  

A February 2009 VA examination report shows that the Veteran 
had maxillary sinus pain on the right side.  A September 2009 
VA examination addendum report shows that the Veteran 
reported weekly headaches lasting 5-15 minutes located over 
his frontal sinus or ethmoid sinus area.  The Veteran 
reported that this often occurs upon waking in the morning.  
There was no scabbing and no purulent discharge.  The 
discharge present was clear/white and suggestive of rhinitis.  
The Veteran denied any incapacitating episodes requiring 
prolonged antibiotic treatment.  The Veteran denied any 
treatment for his condition since 2006 but reported 
prophylaxing against sinusitis by using a nasal steroid spray 
and occasional saline nasal irrigation.  

A March 2009 VA treatment record shows that the pyform 
sinuses were without mucosal lesions, ulcerations, or masses.  
Sinus drainage was present.  

An October 2009 CT scan of the sinuses showed a focal area of 
medial bowing at the right lamina papyracea, which perhaps 
represented prior trauma.  There was bony thickening of the 
anterior and posterior walls of the right maxillary sinus, 
which perhaps represented prior trauma versus sequel of prior 
sinusitis.  

As noted above, to warrant a higher rating of 30 percent 
there would need to be evidence of either three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

The treatment records and examinations on file do not contain 
evidence of incapacitating episodes or sufficient non-
incapacitating episodes.  In fact, when examined by VA in 
September 2009, there was no scabbing and no purulent 
discharge.  It was also reported that there were no periods 
of incapacitation.  As the medical evidence on file does not 
show either three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, an evaluation in 
excess of 10 percent is not warranted for service-connected 
sinusitis.

Extra-Schedular Consideration

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's sinusitis or vesicular 
eruption of the feet reflects so exceptional or unusual 
disability pictures as to warrant the assignment of an 
initial evaluation higher than 10 percent or a compensable 
rating respectively on an extraschedular basis.  See 
§ 3.321(b) (1).  There is no indication that the disabilities 
result in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
conditions are not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a compensable rating for recurrent vesicular 
eruption of the feet is denied.  

Entitlement to a rating in excess of 10 percent for sinusitis 
is denied.  


REMAND

With respect to the Veteran's claim for an increased rating 
for postoperative residuals of right zygomatic fracture, the 
Board has determined that further development is warranted.  
A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The July 2009 remand instructed the RO to schedule the 
Veteran for a VA examination for the purposes of determining 
the nature and extent of the postoperative residuals of right 
zygomatic fracture.  It does not appear from the claims file 
that the Veteran was afforded a VA examination as directed by 
the remand.  The claims file contains an examination report 
dated in February 2009 that was entered in September 2009.  
Thus, it appears that an earlier examination (possibly the 
undated examination report noted in the 2009 remand) was 
entered in September 2009 but the Veteran's condition was not 
re-examined.  Thus, the RO has not complied with the remand 
instructions.  The Board notes that this claim has been 
remanded on several occasions but is obligated to remand for 
the examination in order to ensure due process.  Upon remand, 
the Veteran's residuals of right zygomatic fracture should be 
evaluated by a VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination for the purposes of 
determining the nature and extent of the 
postoperative residuals of right zygomatic 
fracture.  All indicated tests and 
studies, including measurement of inter-
incisal movement and lateral excursion, 
must be conducted.  The claims file and a 
copy of this remand must be made available 
to the examiner.  

2.  Following any additional development 
or notice deemed appropriate by the RO, 
the RO should review the entire claims 
file and then readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains unfavorable, then issue an updated 
supplemental statement of the case and 
give the Veteran and his representative an 
opportunity to respond.  Then, if in 
order, return the appeal to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON

Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


